Title: Charles Yancey to Thomas Jefferson, 19 October 1810
From: Yancey, Charles
To: Jefferson, Thomas


          
            Dr Sir.
             19th Octo 1810. Hopefull Mills.
          
            I have seen Mr Yunt, I have agreed with him to bring You 12 bushels of Clean Clover seed. but the price is 8 Dollars pr bushel.   he is also to bring 5 bushels for Capt Saml Carr, be pleased to ask Colo Randolph, to send him Word where they are & to write me where to leave them. Your’s will be sure to be Delivered in the course of 3 weeks: & Capt Carrs also.—
           the bearers of this has some well looking horses for Sale. I have informed them that Mr Bankhead wishes to purchase 5. or 6, they will call on You. I am with regard & esteem Your Mo Obdt Sert
          
            Charles
            Yancey
        